                                                                            FILED
                    IN THE UNITED STATES DISTRICT COURT                     SEP O9 2019
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION                         D'st' us
                                                                       Clerk   .·   o· •
                                                                                     lltrict Court
                                                                            • nct_Of Montana
                                                                               Missoula


 GREGORY GRIFFIN and JENNIFER                       CV 19-45-GF-DWM
 GRIFFIN,

                        Plaintiffs,
                                                          ORDER
 vs.

 CASCADE COUNTY,
 CHRISTOPHER HALE, LANDON
 KOTESKY, and DOES 1-10,

                         Defendants.

          Defendant Cascade County having moved unopposed to dismiss Defendant

Cascade County Sheriffs Department on the basis that it is not a separate legal

entity,

          IT IS ORDERED that the County's unopposed motion (Doc. 3) is

GRANTED. Defendant Cascade County Sheriffs Department is DISMISSED

from this action. The case caption is amended as reflected above.

          DATED this   1-':
                          day of September, 2019.




                                                     lloy, District Judge
                                                      istrict Court
